The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
In the paper received 11/22/2022, applicant elects without traverse the design shown in Group II (1.18-1.14). Accordingly, the design shown in Reproductions 1.1 through 1.7 - Group I stands withdrawn from further prosecution. 37 CFR 1.142(b)
Reproductions
Per the election of 11/22/2022, Group I should be cancelled. 
Specification
Per the election of 11/16/2022, the descriptions for Group I (1.1 through 1.7) should be cancelled. 
Further, the Examiner objects to certain language in the specification. The two designs should not be described as “variants”. These groups are more accurately described as embodiments. In addition, it is inaccurate to describe the designs as having no substantial difference. The designs show two distinct design concepts. For these reasons, the following statement should be deleted from the specification.
[The design consists of the features of shape and pattern of the article shown in the drawings; the drawings shown two variants of the design which do not differ substantially from each other.]
The jagged lines are described as showing indeterminate lengths of the design that form no part of the design. However these lines are shown in solid lines. More accurately, the lines show a symbolic break in length and should be represented in the reproductions in broken lines. For this reason, the broken line statement should be amended to read:
--The Heat Sink for Lamp is shown with a symbolic break in its length. The appearance of any portion of the article between the break lines forms no part of the claimed design.  In the reproductions, the broken lines are for the purpose of illustrating portions of the Heat Sink for Lamp that form no part of the claimed design. --
Claim Refusal - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabled because: 
The exact three dimensional appearance of the claimed design cannot be determined from the reproductions. All features should be accurately and consistently shown and described throughout the reproductions and the specification and without the possibility of multiple interpretations. As annotated below feature (a) are jagged lines utilized to show a symbolic break in the length of the article. However, these lines are described in the specification as forming no part of the claimed design. In the reproductions, these lines are shown as solid lines. For accuracy and clarity of disclosure, these symbolic break lines should be illustrated as broken lines throughout the reproductions. All features must be corroborated throughout the views.

    PNG
    media_image1.png
    520
    519
    media_image1.png
    Greyscale

Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). 
Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915